Citation Nr: 0315597	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for residuals of total 
laryngectomy secondary to asbestos exposure.  

2.	Entitlement to service connection for residuals of right 
marginal mandibulectomy under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his brother-in-law




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to April 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for residuals of total 
laryngectomy secondary to asbestos exposure in service and 
service connection for residuals of right marginal 
mandibulectomy under the provisions of 38 U.S.C.A. § 1151.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
March 2002 the veteran perfected his appeal and the issues 
were properly certified to the Board.  

The Board notes that the veteran was present at a Travel 
Board hearing in December 2002; a transcript of the hearing 
is of record.  


REMAND

The veteran contends that he developed cancer of the larynx, 
which required a total laryngectomy, secondary to asbestos 
exposure in service.  He further contends that VA doctors 
performed an unnecessary right marginal mandibulectomy, which 
he alleges entitles him to benefits under the provisions of 
38 U.S.C.A. § 1151.  



Residuals of total laryngectomy secondary to asbestos 
exposure

The veteran's Report of Discharge or Separation, Department 
of Defense Form 214, indicates that the veteran served in the 
U.S. Navy aboard the U.S.S. Lyman K. Swenson (DD 729).  The 
Swenson was authorized in July 1942 and commissioned in May 
1944.  The veteran's military occupational specialty was 
fireman apprentice.  His related civilian occupation was 
fireman.  

Private treatment records dated in August 1987 indicate 
complaints of throat problems, including difficulty 
swallowing.  The veteran was diagnosed with dysphagia.  VA 
outpatient treatment records dated in January 2001 indicate 
that the veteran underwent a laryngectomy to remove a "T3M1 
lesion" in 1994.  

In his March 2002 substantive appeal the veteran reported 
service aboard the U.S.S. Lyman K. Swenson and the U.S.S. 
Toledo.  According to the veteran he worked primarily in the 
boiler room performing repairs on the boiler and leaky pipes, 
which required him to "tear the asbestos off, repair the 
pipes, the replace the asbestos."  

During his Travel Board hearing the veteran reported a 
history of laryngeal cancer, which he contends was due to 
asbestos exposure in service.  The veteran testified that his 
only known exposure to asbestos was in service.  He indicated 
that following service he worked as a shipping clerk.  Upon 
questioning, the veteran reported that his laryngectomy was 
performed at the VA Medical Center in Birmingham, Alabama.  

The current record does not contain records of the veteran's 
laryngectomy.  In fact, there are no VA hospitalization or 
outpatient treatment records prior to March 2000.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  Additionally, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001).  In addition, VA has recently 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that VA's duty to assist includes making 
reasonable efforts to obtain medical and other records that 
are relevant to the veteran's claim, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See VCAA § 
3(a) (now codified at 38 U.S.C. § 5103A (West 2002)).  

Furthermore, the Board notes that the RO has not afforded the 
veteran a VA examination to determine whether he had cancer 
of the larynx and if so, whether such was at least as likely 
as not due to asbestos exposure in service.  

When the Board finds that the record before it is inadequate 
upon which to make a decision remand is required.  See for 
example Charles v. Principi, 16 Vet. App. 370 (2002) and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Residuals of right marginal mandibulectomy

VA treatment records indicate that in April 2001 the veteran 
presented with a pre-operative diagnosis of oral leukoplakia 
malignancy.  He underwent a right marginal mandibulectomy and 
his pre-operative diagnosis was continued post-operatively.  

In his substantive appeal the veteran stated that following a 
biopsy at the VA Medical Center he was informed that he had a 
cancer, which had to be removed.  According to the veteran, 
lab results following the surgery revealed that tumor that 
was removed was benign.  The veteran contends, "[as] a 
result of this error in surgery, I have not been able to wear 
my dentures I had prior to surgery, and will have to be 
fitted with new ones."  

During his December 2002 Travel Board hearing the veteran 
continued to contend that the April 2001 right marginal 
mandibulectomy was unnecessary since the biopsy of the tissue 
removed during the surgery revealed no malignancies.  
According to the veteran and his representative portions of 
the veteran jawbone and mandible were removed during the 
mandibulectomy, which resulted in "further problems and 
limitations that [the veteran] contends could have been 
avoided."  

The Board notes that the veteran testified that a private 
physician from Caraway Medical Center in Birmingham told him 
"the surgery wasn't totally necessary to preserve his 
life."  The current record on appeal does not contain the 
records from said doctor.  Additionally, the record does not 
include a competent medical opinion as to whether the veteran 
has any residual disability and if so, whether such was at 
least as likely as not caused by the right marginal 
mandibulectomy performed at the VA Medical Center.  

In short, the Board finds that the record on appeal is also 
inadequate upon which to base a decision on the veteran's 
claim of entitlement to service connection for residuals of 
right marginal mandibulectomy under the provisions of 
38 U.S.C.A. § 1151.  See Littke, supra.  See also VCAA, 
supra.  

Therefore, and for the reasons discussed above, the matters 
on appeal are remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and non-VA medical care providers who 
treated the veteran for residuals of a 
total laryngectomy and/or residuals of 
right marginal mandibulectomy, including 
but not limited to any physicians at the 
Caraway Medical Center.  After securing 
the necessary release, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  After obtaining any additional 
relevant medical records, the veteran 
should be afforded a VA examination to 
determine the following:
a.	Whether the veteran suffered from 
cancer of the larynx and if so, 
whether it is at least as likely as 
not that the veteran's cancer of the 
larynx was due to exposure to 
asbestos in service.  
b.	The examiner should also comment on 
the following with regard to the 
veteran's 1151 claim:
i.	Does the veteran have a 
current disability of the 
mandible?  (Please specifically 
identify any disability noted.)
ii.	If so, was said disability 
caused by the right marginal 
mandibulectomy the veteran 
underwent in April 2001?
iii.	Is the disability the result 
of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the VA 
Medical Center surgical team; 
or
iv.	Is the disability the result 
of an event not reasonably 
foreseeable; or
v.	Is the disability the result 
of the provision of training 
and rehabilitation services?

The claims folder must be made available 
to the examiner for review before the 
examination and review of such should be 
cited in the examination report.  A 
written report of the examination should 
be placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include providing information as to current medical 
treatment, and reporting for an examination as described 
above.  The veteran is hereby referred to 38 C.F.R. §§ 3.158, 
3.655, under which his failure to cooperate could result in 
adverse action on his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




